News Release For more information contact: Media, please contact: Chris Romoser, Iomega Corporation, (858) 314-7148, romoser@iomega.com Analyst/Investors, please contact: Preston Romm, Iomega Corporation, (858) 314-7188 FOR IMMEDIATE RELEASE Iomega Announces Termination of Share Purchase Agreement With ExcelStor Entities San Diego, April 8, 2008 – As previously disclosed, Iomega Corporation (NYSE: IOM) had entered into a share purchase agreement with ExcelStor Great Wall Technology Limited, a Cayman Islands company (“ESGWT”), Shenzhen ExcelStor Technology Limited, a PRC company (“SETL” and, together with ESGWT, “ExcelStor”), Great Wall Technology Company Limited, a People’s Republic of China company (“GWT”), ExcelStor Group Limited, a Cayman Islands company (“EGL”), and ExcelStor Holdings Limited, a British Virgin Islands company (“EHL” and, together with GWT and EGL, the “Selling Shareholders”), on December 12, 2007 (the “Purchase Agreement”). Effective on April 8, 2008, the board of directors of Iomega terminated the Purchase Agreement.In accordance with the terms of the Purchase Agreement, Iomega has paid the Selling Shareholders a termination fee of $7.5 million. The Purchase Agreement between Iomega, ExcelStor, and the Selling Shareholders is no longer in force and effect. Concurrent with the termination of the Purchase Agreement, and as separately announced today, Iomega entered into an agreement and plan of merger (the “Merger
